FILED

December 18, 2017

TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time: 1:25 P.M. EASTERN

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE

BRIAN K. GOINS, ) Docket No.: 2016-03-0469
Employee, )

Vv. )

EAGLE BLUFF STEEL ERECTORS, _)

INC., ) State File No.: 64976-2017
Employer, )

And )

TRAVELERS INSURANCE )

COMPANY, ) Judge Pamela B. Johnson
Carrier. )

 

EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS

 

This matter came before the undersigned Workers’ Compensation Judge on
November 21, 2017, for an Expedited Hearing. The central legal issue is whether Brian
K. Goins demonstrated he is likely to prevail at a hearing on the merits that his injury
arose primarily out of and in the course and scope of his employment with Eagle Bluff
Steel Erectors, Inc., and, if so, whether Mr. Goins is entitled to medical and temporary
disability benefits. For the reasons set forth below, the Court holds Mr. Goins
demonstrated he is likely to prevail at a hearing on the merits and grants his claim for
some of the requested medical benefits.

History of Claim

Eagle Bluff hired Mr. Goins as a laborer on a project in Morehead, Kentucky.
Stanley Bostic, Eagle Bluff’s owner, hired Mr. Goins and told him that he would earn the
“prevailing wage” for the job. On January 19, 2016, his first day on the job, Mr. Goins
rode with Mr. Bostic to the job site. Upon arrival, Mr. Goins and two co-workers,
including Kevin Baird, began installing stairs on a building under construction, working
in cold temperatures of fifteen to eighteen degrees. While working from an elevated
height, Mr. Goins fell thirty to forty feet, landed on a concrete floor, lost consciousness,
and sustained multiple injuries. No handrails were installed on the steps at the time of the

1
fall, and Eagle Bluff received a citation for failure to have safety harnesses.

The parties disputed the cause of Mr. Goins’ fall. Mr. Goins indicated he was
pulling lead lines from the ground to the third floor. He testified he kneeled to clamp off
the lead lines and slipped and fell when he stood from the last step leading up to the third-
floor landing. He stated the weather was misty and the steps were wet and slick. Mr.
Goins testified he was wearing Red Wing boots, blue jeans, long johns, coveralls, gloves,
and a hard hat. He specifically denied taking any medication or drinking any alcohol
forty-eight hours before the incident.’

Mr. Baird, who was working on the landing below, testified he did not see what
caused Mr. Goins’ fall. However, immediately before the fall, Mr. Baird saw Mr. Goins
kneeling on one knee with his arms crossed, eyes closed, and shivering as if he were cold.
Just seconds later, Mr. Baird saw Mr. Goins fall. He did not hear Mr. Goins make any
sound or try to catch his fall. Mr. Baird agreed no handrails or safety harnesses were
available. He did not recall observing ice, snow, or moisture on the landing. Mr. Baird
agreed the temperature was cold, probably fifteen to eighteen degrees, and he observed
Mr. Goins’ hands shaking while eating lunch indoors earlier in the day. Mr. Bostic
confirmed seeing Mr. Goins’ hands shaking during lunch.

EMS transported Mr. Goins by ambulance to St. Clair Regional Medical Center.
There, providers administered Rocephin, Fentanyl, warm Saline, and a tetanus shot. X-
rays and an ultrasound indicated Mr. Goins suffered trauma to his head, face, and left side
of his body with fractures to his lumbar spine and left forearm. Following initial
examination, St. Clair transferred Mr. Goins by Air Evac to the University of Kentucky
level 1 trauma center.

During flight, Air Evac administered Versed for anxiety, Fentanyl for pain, and
Zofran for nausea. The Air Evac team noted dried blood to left side of face, lower lip
laceration, through-and-through laceration below lower lip in the chin, open fracture of
left proximal radius, left hip pain, and left hip abrasions and bruising. Upon arrival at
UK, Air Evac transferred Mr. Goins’ care to a waiting trauma team.

The UK trauma team admitted Mr. Goins and ordered numerous diagnostic tests.”

 

' Eagle Bluff called Mr. Goins to testify in its case-in-chief. Opposing counsel objected on grounds that
he elected not to call Mr. Goins to testify during his case-in-chief, instead relying on his affidavit and
deposition testimony introduced by agreement. Mr. Goins’ counsel further objected that Eagle Bluff did
not indicate its intent to call Mr. Goins in its response, by notice, or subpoena. The Court sustained the
objection on grounds that Eagle Bluff did not list Mr. Goins as an intended witness under Rule 0800-02-
21-.14(1)(b) of the Tennessee Compilation Rules and Regulations and this testimony would be
cumulative.

* The parties did not introduce narrative notes from Mr. Goins’ hospital stay at the University of

2
Additionally, the attending providers ordered a urine drug screen, which results showed
certain elevated levels. The records document that the attending providers administered
numerous medications intravenously following his fall and during his hospitalization,
including but not limited to Fentanyl, Hydromorphone, and Percocet. Mr. Goins
remained hospitalized through January 23. Following his release, Mr. Goins returned to
Tennessee and sought limited follow-up care at the University of Tennessee Medical
Center.

Mr. Goins saw Dr. C.M. Salekin on May 22, 2016, for an independent medical
evaluation. Mr. Goins reported frequent headaches, impaired memory, attention and
concentration difficulties, unprovoked outbursts of anger followed by lethargy, sleep
disturbance, and constant ringing in his ears following the fall. Dr. Salekin diagnosed
post-concussive syndrome, simple partial seizure, tinnitus, surgically-repaired left radius
fracture, probable disc problem in neck and back, and reactive depression following the
fall. He recommended cervical and lumbar MRI scans, psychiatry evaluation for
potential treatment of depression, and neuropsychiatric evaluation of cognitive damage.
Dr. Salekin did not identify the date of maximum medical improvement but assessed a
nineteen-percent permanent impairment. He further indicated Mr. Goins suffered
temporary total disability as a result of the work injury beginning January 19, 2016,
through the present.*”

Findings of Fact and Conclusions of Law
Mr. Goins bears the burden of proving all essential elements of his claim by a

preponderance of the evidence. Scott v. Integrity Staffing Solutions, 2015 TN Wrk.
Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). At an Expedited Hearing, however,

 

Kentucky hospital. The records were limited to medications, tests, and procedures ordered along with
certain test results. They did not include any admission, consultation, or discharge summaries.

*The parties did not introduce the medical records from UT Medical Center.

* Eagle Bluff moved for a directed verdict at the close of Mr. Goins’ proof. Rule 50.01 of the Tennessee
Rules of Civil Procedure (2017) governs a motion for directed verdict for cases involving jury trials. In
nonjury cases, Rule 41.02(2) governs a motion for involuntary dismissal. An involuntary dismissal is
often referred to as a “directed verdict” even in nonjury cases. At this stage in the litigation, the
Expedited Hearing results in an Expedited Hearing Order, or an interlocutory order, which is not a final
order. See Tenn. Code Ann. § 50-6-239(d)(3) (2017). Interlocutory orders are subject to modification at
any time prior to the Compensation Hearing. Jd. For this reason, the Court concluded that an involuntary
dismissal of Mr. Goins’ case is improper and denied Eagle Bluff’s motion.

° Eagle Bluff moved for a continuance of the Expedited Hearing in light of the Court’s evidentiary rulings
so it might secure sworn testimony of the eyewitnesses’ statements excluded from the medical records to
allay any concerns the Court has regarding the authenticity, veracity, or probative value of the medical
records. Mr. Goins objected on grounds that Eagle Bluff had sufficient time to develop its response to the
Request for Expedited Hearing. The Court agreed and denied the motion.

3
his burden of proof requires him only to come forward with sufficient evidence from
which this Court can determine that he is likely to prevail at a hearing on the merits. See
McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at
*9 (Mar. 27, 2015). This lesser evidentiary standard does not relieve Mr. Goins of the
burden of producing evidence of an injury by accident arising primarily out of and in the
course and scope of employment at an Expedited Hearing, but “allows some relief to be
granted if that evidence does not rise to the level of a ‘preponderance of the evidence.”
Buchanan v. Carlex Glass Co., 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Sept.
29, 2015).

An injury must arise primarily out of and in the course and scope of the
employment to be compensable under the Workers’ Compensation Law. See Tenn. Code
Ann. § 50-6-102(14) (2017). The term “injury” is defined as “an injury by accident...
arising primarily out of and in the course and scope of employment, that causes death,
disablement or the need for medical treatment of the employee.” Jd. For an injury to be
accidental, it must be “caused by a specific incident, or set of incidents, arising primarily
out of and in the course and scope of employment, and is identifiable by time and place
of occurrence.” Jd.

The record is clear when and where the incident occurred. Mr. Goins sustained
injuries from his January 19, 2016 fall from the third floor of a staircase. The Court
therefore concludes that Mr. Goins demonstrated he is likely to prevail at a hearing on the
merits in proving a specific incident, identifiable by time and place of occurrence.

The dispute is whether Mr. Goins’ injury arose out of employment. Eagle Bluff
asserted Mr. Goins’ fall resulted from an idiopathic condition or alternatively by his
intentional ingestion of illegal, non-prescribed narcotic medications found in his system
after the accident.

Addressing the alternative argument first, the Workers’ Compensation Law
precludes the recovery of workers’ compensation benefits when the injury is due to the
employee’s intoxication or illegal drug use. Tenn. Code Ann. § 50-6-110(a)(3). The
employer bears the burden of establishing that the employee’s intoxication or drug use
was the proximate cause of the accident in order to avoid paying benefits. Jd. at § 50-6-
110(b). However, if the employer implemented a drug-free workplace program, a
positive drug screen creates a presumption that drugs were the proximate cause of the
injury. Jd. at 50-6-110(c)(1). The presumption is rebuttable by clear and convincing
evidence that the drug was not the proximate cause of the injury. Jd.

Here, Eagle Bluff did not introduce evidence that it implemented a drug-free
workplace so it bears the burden of establishing that illegal drug use was the proximate
cause of Mr. Goins’ injury. Eagle Bluff argued the UK records show a positive drug
screen for drugs not yet administered by the attending providers. However, a review of

4
the records demonstrates that Mr. Goins received the drugs listed as elevated prior to the
time stamp of the drug-test results. Moreover, it offered no expert toxicological proof
that illegal drug use was the proximate cause of the fall. Thus, the Court concludes Eagle
Bluff failed to satisfy its burden as to the affirmative defense of illegal drug use.

Turning to the idiopathic condition defense, Tennessee case law defines an
idiopathic condition to mean one of “unexplained origin or cause.” Osborne v. Beacon
Transp., LLC, 2016 TN Wrk. Comp. App. Bd. LEXIS 49, at *6 (Sept. 27, 2016) (internal
citations omitted). An idiopathic condition “is compensable if an employment hazard
causes or exacerbates the injury.” Jd. The pertinent inquiry is not what caused the
idiopathic condition, but what caused the employee’s injury. Jd. at *7. See also
McCaffery v. Cardinal Logistics, 2015 TN Wrk. Comp. App. Bd. LEXIS 50 (Dec. 10,
2015).

Here, Mr. Goins asserted he slipped and fell while standing from a kneeled
position. He described the steps as wet and slick. Mr. Baird did not recall observing
snow, rain, or moisture on the steps, but he did not see what caused Mr. Goins to fall.
Eagle Bluff avers that because Mr. Baird saw Mr. Goins shaking, he must have suffered
from an idiopathic condition that led to his fall. Both parties concede Mr. Goins worked
at a height without the protection of handrails or a safety harness.

While the cause of Mr. Goins’ fall is disputed, the cause of his injuries is not. He
fell from three stories to a concrete floor, sustaining multiple injuries. His injuries arose
primarily from a hazard incident to employment: the performance of his laborer duties at
a height without a safety harness or handrails. Applying the rationale of Osborne and
McCaffery, the Court concludes Mr. Goins demonstrated he is likely to prevail at a
hearing on the merits that his injuries arose primarily out of and in the course and scope
of his employment with Eagle Bluff.

Turning to Mr. Goins’ medical benefits request, the Court holds that Eagle Bluff
must provide him reasonable and necessary medical treatment related to the injury. Eagle
Bluff shall provide a panel of physicians in accordance with Tennessee Code Annotated
section 50-6-204. Mr. Goins did not introduce evidence of his past medical expenses for
treatment by St. Clair, Air Evac, or UK. Thus, the Court denies his claim for past
medical expenses at this time. Mr. Goins may pursue his claim for past medical benefits
at a later date.

As to temporary disability benefits, the Court holds Mr. Goins failed to establish
his average weekly wage. The Court finds he demonstrated he earned $32.50 per hour
but failed to establish the number of hours worked each week or the number of hours
worked by a similarly-situated employee in the fifty-two weeks prior to Mr. Goins’
injury. Thus, the Court denies his claim for temporary disability benefits at this time.
Mr. Goins may pursue his claim for temporary disability benefits at a later date.

5
IT IS, THEREFORE, ORDERED as follows:

l.

Eagle shall provide Mr. Goins with medical treatment as required by Tennessee
Code Annotated section 50-6-204 by providing him a panel of physicians.

. Mr. Goins’ requests for past medical expenses and temporary disability benefits

are denied at this time.

This matter is set for a Scheduling Hearing on January 22, 2018, at 1:00 p.m.
Eastern Time. The parties must call 865-594-0091 or 855-543-5041 toll-free to
participate in the Scheduling Hearing. Failure to appear by telephone may result
in a determination of the issues without the party’s participation.

Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
The Insurer must submit confirmation of compliance with this Order to the Bureau
by email to WCCompliance.Program@tn.gov no later than the seventh business
day after entry of this Order. Failure to submit the necessary confirmation within
the period of compliance may result in a penalty assessment for non-compliance.

. For questions regarding compliance, please contact the Workers’ Compensation

Compliance Unit by email at WCCompliance.Program@tn.gov.

ENTERED December 18, 2017.

es

be (o R MV Wow

PAMELA B. JOHNSON, JUDGE
Court of Workers’ Compensation Claims

 

APPENDIX

Technical Record:

1. Petition for Benefit Determination

2. Notice of Intent to Use Statement of Evaluating Physician in Lieu of
Deposition

3. Notice of Objection

4. Dispute Certification Notice

5. Employee’s Request for Expedited Hearing for On-the-Record Determination
f.

8.

9.

Employee’s Memorandum of Law in Support of Request for Expedited
Hearing

Employer’s Response to Employee’s Request for Expedited Hearing with
Request for Evidentiary (inperson) Hearing

Employer’s Notice of Filing Affidavit of Neil M. McIntire and Documents
Numbered 0001-0088.

Order Setting Expedited Hearing

10.Employer’s Supplemental Notice of Filing of Documents Numbered 00089-

00111

The Court did not consider attachments to Technical Record filings unless
admitted into evidence during the Expedited Hearing. The Court considered factual
statements in these filings as allegations unless established by the evidence. To avoid
duplication and a voluminous record, the Court will not transmit attachments to the
Technical Record to the appellate courts.

Exhibits:
1.

aS

Boe

Affidavit of Brian Goins

2. Deposition of Brian Goins
3.
4. Recorded Statement of Warren Goins (Marked for Identification Only,

Deposition of Stanley Bostic

objection sustained on grounds of hearsay and unsworn statement)

Standard Form Medical Report of Dr. C.M. Salekin

First Report of Work Injury (Objection overruled with the exception of, “How
Injury Occurred” section being stricken)

Notice of Denial of Claim for Compensation

Wage Statement

. Pay Stubs (Marked for Identification Only, relevancy objection sustained )

0. Payroll Records (Marked for Identification Only, relevancy objection

sustained)

11.Medical Records of St. Clair Regional Medical Center (Hearsay objection

sustained, eyewitness statements within exhibit stricken)

12.Medical Record of University of Kentucky Hospital (Objection overruled

except to any section not electronically signed by a physician)

13. Recorded Statement of Kevin Baird (Marked for Identification Only, objection

sustained on hearsay and unsworn statement)

14.Medical Records of Air Evac Life Team (Hearsay objection sustained,

eyewitness statements within exhibit stricken)
CERTIFICATE OF SERVICE

I certify that a true and correct copy of the Expedited Hearing Order was sent to
the following recipients by the following methods of service on December 18, 2017.

 

Name Certified | Fax | Email | Service sent to:
Mail
Ameesh Kherani, xX akherani@davidhdunaway.com
Employee’s Attorney

 

 

Neil McIntyre, Xx nmcintyre@howell-fisher.com
Employer’s Attorney

 

 

 

 

 

 

       
 

\ Yin JS

PENNY SHRUM, Court Clerk
WC.CourtClerk@tn.gov